              Case 2:10-cr-00328-JCC Document 442 Filed 02/23/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR10-0328-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    RONALD BREKKE,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant Ronald Brekke’s motion for
18   reconsideration (Dkt. No. 441). Mr. Brekke moves the Court to reconsider its previous order
19   denying his motions to void judgment and for an injunction. Under the Local Criminal Rules,
20   “[m]otions for reconsideration are disfavored.” W.D. Wash. Local Crim. R. 12(b)(13)(A). “The
21   court will ordinarily deny such motions in the absence of a showing of manifest error in the prior
22   ruling or a showing of new facts or legal authority which could not have been brought to its
23   attention earlier with reasonable diligence.” Id. Mr. Brekke has not met this standard.
24   Accordingly, the motion for reconsideration (Dkt. No. 441) is DENIED.
25   //
26   //


     MINUTE ORDER
     CR10-0328-JCC
     PAGE - 1
            Case 2:10-cr-00328-JCC Document 442 Filed 02/23/21 Page 2 of 2




 1         DATED this 23rd day of February 2021.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Paula McNabb
 4
                                                   Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR10-0328-JCC
     PAGE - 2
